Citation Nr: 0603669	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-21 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1971. This matter comes to the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the VA 
Regional Office (RO) in Los Angeles, California, which found 
that the appellant was not entitled to recognition as the 
surviving spouse of the veteran for purposes of VA death 
benefits.  The veteran's claims file is now in the 
jurisdiction of the Houston, Texas, RO.  In August 2004 the 
case was remanded for compliance with the Veteran's Claims 
Assistance Act (VCAA) and for further development of 
evidence.  


FINDINGS OF FACT

1. The appellant and the veteran were married in July 1970; 
divorced in June 1998; and did not remarry or enter in a 
common law marriage at any time subsequent to their June 1998 
divorce.

2. When the veteran died in October 2001 he was not married 
to the appellant.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  38 U.S.C.A. 
§§ 101, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(j), 
3.50 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The appellant has been advised of VA's duties to notify and 
assist in the development of her claim.  An August 2004 
letter from the RO explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the appellant's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  This letter also advised her to submit any evidence 
in her possession pertaining to her claim.  An earlier 
(November 2002) statement of the case (SOC) and a July 2005 
supplemental SOC (SSOC) explained what the evidence must show 
to substantiate the appellant's claim that she is the 
veteran's surviving spouse.   The August 2002 rating decision 
and the SOC and SSOC also provided the text of other 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained all 
available pertinent evidence.  Pursuant to the Board's August 
2004 remand, the RO obtained records from the Social Security 
Administration (SSA).  The appellant has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

According to SSA Records, the appellant and the veteran were 
married in July 1970 in Edinburg, Texas and divorced in June 
1998 in Edinburg, Texas.  SSA indicated that they viewed the 
official documentation of the marriage and divorce and 
entered the information into their computer system in 
February 20002 but did not retain copies.  

The veteran's death certificate reveals that he died in 
October 2001.  No surviving spouse was listed on the 
certificate.

A March 2002 Social Security notice indicates that the 
appellant was entitled to monthly disabled widow's benefits 
beginning October 2001.  
A May 2002 letter from a private physician, Dr. R, indicates 
that the appellant was being treated by the physician for 
Major Depressive Disorder and Agoraphobia with panic attacks.  
The physician had been treating the appellant since 1995 
during her separation from the veteran and subsequent 
divorce.  The marital relationship had been abusive and 
appellant had been trying to cope with these problems.  

In a February 2003 statement, appellant's representative 
argued that appellant continued to assert that even after her 
divorce from the veteran, she still had an ongoing 
relationship with him and in actuality, still remained his 
wife.  

In a July 2004 brief to the Board, the appellant's 
representative argued the case was not yet ready for 
appellate review as it had not been determined whether the 
appellant and the veteran had engaged in a "common law 
marriage" in the state of Texas after their divorce in 1998.  

An August 2005 letter from Dr. R. indicates that the 
appellant and the veteran maintained communication from the 
time they divorced until the veteran died.  

An August 2005 letter from a daughter of the veteran and 
appellant ([redacted]) indicates that soon after the divorce the 
couple realized that they had made a mistake and planned on 
remarrying as soon as possible.  However, since the veteran 
had many health issues and was in and out of the hospital, 
the wedding had to be postponed.  The plan was for them to 
get remarried and for the daughter to move in with them in a 
new home they would purchase in California.  The veteran had 
purchased a gold ring for appellant as an engagement promise, 
but unfortunately died before the actual remarriage could 
take place.

An August 2005 letter from another daughter of the veteran 
and appellant ([redacted]) also asserted that the couple realized 
shortly after their divorce that they had made a mistake, and 
intended to remarry.  After the divorce, the appellant lived 
in Texas and the veteran lived in California, but they often 
spoke by phone and made equal efforts to drive to visit each 
other.  In 1999, in the presence of [redacted], they vowed to 
marry each other in Arvin, California, and the veteran gave 
the appellant a gold ring.

An August 2005 letter from a family pastor indicates that the 
veteran and appellant had shared with him their consideration 
of reunification.  The veteran told him on several occasions 
that he never considered himself divorced, and that he 
intended to remarry the appellant.  He still loved the 
appellant and continued visiting her and phoning her 
frequently in Texas.  He also indicated that the couple had 
planned on having the pastor remarry them.  

III.  Analysis

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).   

"Spouse" means a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 
38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means 
a marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  

In order to establish an informal or common law marriage in 
Texas without filing a sworn declaration of marriage, a party 
must prove that "the man and woman agreed to be married and 
after the agreement they lived together in [the] state as 
husband and wife and there represented to others that they 
were married."  TEX. FAM. CODE ANN. § 2.401(a) (2005).  

The evidence does not show that the appellant is the 
veteran's surviving spouse.  It shows that the appellant and 
the veteran divorced in 1998, some three years prior to the 
veteran's death.  While friends and family have attested to 
the couple's desire to remarry, there is no evidence that 
such remarriage took place, and the appellant's friends and 
family have indicated that it did not take place.  As the 
governing regulations do not allow for an appellant who was 
divorced from the veteran at the time of death to be 
considered a surviving spouse (regardless of any intention to 
remarry), the law is dispositive in this matter.

The appellant's representative contends that she and the 
veteran entered in a common law marriage in the state of 
Texas after their divorce, and that therefore she is entitled 
to benefits as his surviving spouse.  Under Texas law, for a 
couple to have been in a common law marriage, they must have 
lived together in Texas as husband and wife.  See TEX. FAM. 
CODE ANN. § 2.401(a), supra.  It is clear from the record 
that after appellant and the veteran divorced, she lived in 
Texas and he lived in California.  While they may have 
communicated frequently by phone, and visited each other, 
they were not living together in Texas as husband and wife.  
Consequently, they were not in a common law marriage 
relationship in Texas, and the appellant cannot be considered 
a surviving spouse of the veteran based on such relationship.  

As the evidence does not show that the veteran and the 
appellant formally remarried (or were in a common law 
marriage) after their divorce in 1998, the preponderance of 
the evidence is against this claim, and it must be denied.    




ORDER

The appeal to establish entitlement to VA benefits as the 
surviving spouse of the veteran is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


